Title: To Thomas Jefferson from Samuel Huntington, 21 October 1780
From: Huntington, Samuel
To: Jefferson, Thomas



Sir
Philada October 21. 1780

Your Excellencys several Letters of the 8. and 10. Instant with those covering the Dispatches from General Gates have been duly received.
The Expedient you have adopted to invite some of the Chief Indian Warriors to visit Congress and Genl. Washington appears to me good Policy. Your Despatches on that Subject which are just received, will be laid before Congress this Day, and their  Sentiments thereon shall be communicated to your Excellency as soon as possible.
I have enclosed for your Information a Copy of a Letter this Moment received from General Washington.
I have the Honor to be with the highest respect &c. &c. &c.,

S. H.


P.S. The enclosed Resolve this Moment passed contains the Sense of Congress respecting the Indians.

